14 F.3d 350
Roger M. HILLMAN, Petitioner-Appellant,v.Gary McCAUGHTRY, Warden, Waupun Correctional Institution,Respondent-Appellee.
No. 92-3805.
United States Court of Appeals,Seventh Circuit.
Argued May 12, 1993.Decided Jan. 19, 1994.

Appeal from the United States District Court for the Eastern District of Wisconsin, No. 89 C 1523--J.P. Stadtmueller, Judge.
William M. Conley, Bradley D. Jackson (argued), Foley & Lardner, Madison, WI, for Roger M. Hillman.
Sally L. Wellman, Asst. Atty. Gen., Mary E. Burke, Asst. Atty. Gen.  (argued), Office of the Atty. Gen., Wisconsin Dept. of Justice, Madison, WI, for Gary R. McCaughtry.
Before FLAUM and RIPPLE, Circuit Judges, and WILL, District Judge.*
PER CURIAM.


1
This case is an appeal from the judgment of the district court that denied relief under 28 U.S.C. Sec. 2254 to the petitioner.  The case is currently under advisement after briefing and oral argument.


2
By letter to the Clerk, dated January 3, 1994, counsel for the petitioner has advised this court that the petitioner died on December 21, 1993.  This case is therefore moot.  Accordingly, we vacate the judgment and remand the case to the district court with directions to dismiss the case as moot.  See Knapp v. Baker, 509 F.2d 922, 922 (5th Cir.1975);  Gornto v. MacDougall, 482 F.2d 361, 361 (5th Cir.1973).  See also United States v. Munsingwear, 340 U.S. 36, 39, 71 S. Ct. 104, 106, 95 L. Ed. 36 (1950).


3
No costs are to be assessed in this court.


4
VACATED AND REMANDED WITH INSTRUCTIONS.



*
 The Honorable Hubert L. Will, District Judge for the Northern District of Illinois, is sitting by designation